1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     DAVID BURNS,                                       Case No. 3:18-cv-00086-MMD-CLB

7                                    Plaintiffs,                       ORDER
             v.
8
      TASHEENA SANDOVAL, et al.,
9
                                 Defendants.
10

11          Plaintiff David Burns is an incarcerated person in the custody of the Nevada

12   Department of Correction who has brought this civil rights action. Before the Court is the

13   Report and Recommendation (“R&R”) of United States Magistrate Judge Carla L. Baldwin

14   (ECF No. 84), recommending that the Court grant Plaintiff’s Motion for Leave to File a

15   Third Amended Complaint (ECF Nos. 64), file Plaintiff’s Third Amended Complaint (ECF

16   No. 64-1), dismiss Plaintiff’s Count III equal protection claim, and deny both Plaintiff’s

17   Motion for Leave to File a Second Amended Complaint (ECF No. 51) and Second Request

18   for Leave to File a Third Amended Complaint (ECF No. 65) as moot. The parties had until

19   April 3, 2020 to file an objection. To date, no objection has been filed. For that reason, and

20   because the Court agrees with Judge Baldwin, the Court will adopt the R&R.

21          This Court “may accept, reject, or modify, in whole or in part, the findings or

22   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

23   fails to object, however, the Court is not required to conduct “any review at all . . . of any

24   issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985);

25   see also United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (“De novo review of

26   the magistrate judges’ findings and recommendations is required if, but only if, one or both

27   parties file objections to the findings and recommendations.”); Fed. R. Civ. P. 72, Advisory

28   ///
1    Committee Notes (1983) (providing that the court “need only satisfy itself that there is no

2    clear error on the face of the record in order to accept the recommendation”).

3           While the parties have failed to timely object to the R&R, the Court has nevertheless

4    conducted a de novo review to determine whether to adopt the R&R. Having reviewed the

5    R&R (ECF No. 84) and underlying records (ECF Nos. 51, 64, 64-1, 65), the Court agrees

6    with Judge Baldwin and adopts the R&R in full.

7           It is therefore ordered that the Report and Recommendation of Magistrate Judge

8    Carla Baldwin (ECF No. 84) is accepted and adopted in full.

9           It is further ordered that Plaintiff’s Motion for Leave to File a Third Amended

10   Complaint (ECF No. 64) is granted.

11          The Clerk is directed to file Plaintiff’s Third Amended Complaint (ECF No. 64-1).

12   Plaintiff’s Count III equal protection claim is dismissed. Plaintiff’s Count I failure to protect

13   claim will proceed against Defendants Sandoval, Clark, Gittere, Byrne, Underwood,

14   Hammel, Romero, and Hollingsworth. Plaintiff’s Count II retaliation claim will also proceed

15   against Defendants Sandoval, Clark, Gittere, Byrne, Underwood, Hammel, Romero,

16   Hollingsworth, and Travis.

17          It is further ordered that Plaintiff’s Motion for Leave to File a Second Amended

18   Complaint (ECF No. 51) and Second Request for Leave to File a Third Amended

19   Complaint (ECF No. 65) are denied as moot.

20          DATED THIS 6th day of April 2020.

21

22
                                                 MIRANDA M. DU
23                                               CHIEF UNITED STATES DISTRICT JUDGE

24

25

26

27

28

                                                    2
